Citation Nr: 1632077	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-07 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.
 
2.  Entitlement to service connection for a hemorrhoid disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to September 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board notes that the Veteran also filed a notice of disagreement (NOD) with this rating's denial of service connection for a sinus disorder, but in his March 2012 substantive appeal he indicated that he wished to limit the appeal to that of the left shoulder and hemorrhoids.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that both a left shoulder disability and hemorrhoids began during service.  He indicated in his January 2007 claim on appeal that both began in 1985 and were treated in service.  

The Board notes that the service treatment records do not show treatment for left shoulder issues or hemorrhoids, but do show right shoulder problems in May 1991 and the Veteran answered "yes" to painful or trick shoulder on the report of medical history on separation in June 1991.  He also is noted to have engaged in weight lifting with back pain after this activity in July 1988 and had problems with a tender left pectoralis.  See 51 pg copies of STRS at pages 16, 20, 23, 47.  The Board notes that the original 98 pages of STRs include some records that are unreadable including reenlistment examinations from 1981 and March 1987.  See 98 pg STRS at pages 29 and 31.  Thus, it is possible that left shoulder problems and hemorrhoids may have been mentioned in service department records that are no longer legible.    

Post-service records include show hemorrhoids and shoulder problems on the problem lists, with complaints of hemorrhoids reported in May 2006.  The Veteran reporting having been told he had them in the past, although none were noted on physical examination.  At that time, he was assessed with hemorrhoid versus rectal prolapse with plans to refer him to general surgery for further evaluation.  Regarding left shoulder problems, he was noted in October 2008 to have left shoulder pain diagnosed as bicipital tendonitis with a history of shoulder pain since he retired from service in 1991, and with a history of being a weight lifter noted.  See 75 pg records from 2008-2013 at pages 59, 62, 74, 75.  Additionally, the Board notes that a VA examination done in October 2011 only diagnosed a right shoulder disability of osteoarthritis and tendonitis, which was determined to be related to service; no diagnosis or opinion for the left shoulder was made.  However, the examination did reveal a less than normal motion on abduction of 165 degrees, with pain at that motion for the left shoulder.  This finding tends to support the Veteran's contentions that he has some form of disability affecting the left shoulder. 

Given the above evidence, coupled with the Veteran's lay contentions of having developed a left shoulder disorder and hemorrhoids in service or that such left shoulder disorder is otherwise due to service (including weight lifting), the Board finds that the threshold is met for a VA examination to address the claimed hemorrhoid disorder and for another VA examination to specifically address the claimed left shoulder disorder.  The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, the Board notes that much of the post-service medical evidence was obtained after the RO last adjudicated this matter in its February 2012 Statement of the Case.  He did not explicitly waive AOJ consideration of such evidence.  The Board acknowledges Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, which amend 38 U.S.C.A. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the Veteran's substantive appeal was received prior to February 2, 2013 so waiver was necessary.  Therefore, the Board finds that remand for AOJ review of this pertinent evidence is necessary.  



Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received, and also obtain records from medical providers cited in medical releases for records sent in February 2015.  All such available documents should be associated with the claims file.

2.  Schedule the Veteran for a VA general examination for the purpose of determining the nature and etiology of his claimed left shoulder and hemorrhoid disabilities.  The examiner should review the claims file in conjunction with the examination.  A notation that this review has taken place should be annotated in the examination report.  All appropriate diagnostic testing, including X-rays, should be conducted.  All pertinent pathology should be annotated in the examination report.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran has current disabilities of the left shoulder and/or of hemorrhoids and if so, whether any currently diagnosed left shoulder and/or hemorrhoid disability had its clinical onset during his active duty or is otherwise related to such service.  In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military discharge.  

A complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




